 



Exhibit 10.5
AMENDMENT TO
WESCO INTERNATIONAL, INC.
1998 STOCK OPTION PLAN
     Pursuant to Section 9 of the WESCO International, Inc. 1998 Stock Option
Plan (the “Plan”), the Plan is hereby amended as follows:
     1. Section 8 of the Plan is amended and restated to read in its entirety as
follows:
     “8. Change in Control. Unless otherwise provided by the Committee in the
applicable Stock Option Agreement, in the event of Change in Control, all
Options outstanding on the date of such Change in Control shall become
immediately and fully exercisable. The provisions of this Section 8 shall not be
applicable to any Options granted to a Participant if any Change in Control
results from such Participant’s beneficial ownership (within the meaning of
Rule 13d.3 under the Securities Exchange Act of 1934, as amended) of Common
Stock.”
     2. Except as expressly provided in this Amendment, the other terms and
conditions of the Plan are hereby ratified, affirmed and confirmed in all
respects.

